DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is represented by Matsumoto (US 2009/0320981), Kujime (US 2013/0186532), Heinen (US 6,415,835), and Nakajima (US 2019/0225029). Matsumoto discloses a tire tread pattern which has a recessed region with a base comprising at least two planar regions arrayed along a prescribed direction. Matsumoto fails to teach or suggest, however, that “the maximum depth of the recessed region from the first edge to the base is not greater than 1.5 mm; and the entire length in a depth direction of the second vertical face is greater than or equal to 0.5 mm but is less than or equal to 1.5 mm” as recited in claim 1. Kujime discloses a recessed region but fails to teach or suggest at least two planar regions arrayed along a prescribed direction or the maximum depth of the recessed region as claimed. Heinen and Nakajima disclose a recessed region with at least two planar regions arrayed along a prescribed direction. Heinen also discloses an entire length of the second vertical face that overlaps the claimed range but fails to teach or suggest the claimed maximum depth of the recessed region. Nakajima fails to teach or suggest the maximum depth of the recessed region or the entire length of the second vertical face as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749